COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-366-CV
  
  
LANA WILSON 
SCOGGIN                                                       APPELLANT
 
V.
 
MIDFIRST 
BANK                                                                      APPELLEE
 
 
----------
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
April 1, 2004, we notified appellant that her brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: 
May 27, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.